419 S.W.2d 647 (1967)
Robert D. TAYLOR, Appellant,
v.
The STATE of Texas, Appellee.
No. 40701.
Court of Criminal Appeals of Texas.
October 25, 1967.
*648 Winthrop Seley, Waco, for appellant.
Martin D. Eichelberger, Dist. Atty., Dick Clark, Asst. Dist. Atty., Waco, and Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
The offense is driving while intoxicated; the punishment, six months in jail and a fine of $250.00.
This is a direct appeal from the order of the Court finding appellant guilty stating that no final judgment would be rendered thereon and that appellant would be placed on probation. Among the conditions of probation were "(10) Pay the sum of $50 of the fine imposed herein as follows: on or before November 1, 1968. (11) Make restitution to Charles M. Seymour at 3501 North 29th Street, Waco, Texas in the amount of $1,000.00 payable in weekly installments of $10.00 each, the first installment shall be due and payable on November 26, 1966 and subsequent installments shall be due and payable on each successive Saturday thereafter until the entire sum of $1,000.00 has been paid."
The sole ground of error on appeal is the contention that the Court was without authority to impose condition No. 11 set forth above in that such condition was divesting accused of property without due process of law. Reference is made to the facts adduced at the hearing in which appellant plead guilty, which show that a party suffered damages in excess of $1,000.00.
Section 5(b) (3) of Article 42.13, Vernon's Ann.C.C.P., provides as follows:
"[P]ay his fine, if the court so orders and, if one be assessed, in one or several sums, make restitution or reparation in any sum that the court shall determine not to exceed One Thousand Dollars ($1,000)".
At the hearing appellant stated that he had talked with the Adult Probation Officer who had explained the terms and conditions of probation to him and that he felt he could abide by the same if he was granted probation.
We overrule appellant's ground of error.
The judgment is affirmed.